DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly added claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being unreadable on the elected species.
Claims 21 and 22 each recite the subject matters that an impurity concentration of the channel layer is higher than an impurity concentration of the drift layer, which is not readable on the elected Species 1 of the embodiment of Figs. 1-8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-14 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’385 (JP 2005-5385).
JP’385 discloses a semiconductor device (particularly see Figs. 1-10) in which a junction type FET is formed, the semiconductor device comprising:

wherein the gate layer is disposed in another surface portion of the channel layer opposite to the drift layer; the body layer is further disposed on the outside of the cell region (see Fig. 5); 
	wherein an electric field strength is naturally higher on a bottom side of the body layer than on a bottom side of the gate layer, because the body layer is arranged deeper than the gate layer, in a manner that is substantially same as that of the instant invention; and 

In addition, it is noted that any potential implications regarding how the drift layer and channel layer are formed, such as whether they are formed in one step of in multiple steps, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP’385.
The disclosure of JP’385 is discussed as applied to claims 1-2, 12-14 and 25-26 above.
JP’385 does not more expressly disclose that the depth of the gate layer Yg and the depth of the body layer Yb can meet the condition that the relative protrusion amount defined as (Yb-Yg) / Yg can be in a range between 0.1 and 0.73 (as recited in 
However, it is noted that, regarding claims 3 and 11, it is well known in the art that each of the depths of the gate layer and body layer and the channel length is an art-recognized, result-oriented and important parameter, subject to routine experimentation and optimization.
And, regarding claims 23 and 24, it is noted that the body layer in JP’385 is electrically connected through the source electrode (11) to an extended body portion at the outside region (see region 4 extended at the right edge region shown in Fig. 5); and such extended body region can naturally function as at least a portion of a guard ring. Although JP’385 does not more expressly disclose that the extended body region at the edge portion can include multiple guard rings, it is well known in the art that such edge structure with multiple guard rings can be commonly and desirably formed, so as to achieve the desired and/or improved high-voltage device performance. 
Note: such well-known note for an edge structure with multiple guard rings can be readily evidenced and/or supported in the prior art such as Hiyoshi in US 10,381,445 (see the multiple guard rings 22 in the cover page figure.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of JP’385 with each of the these art-well-recognized parameters being substantially within or close to the ones recited in the claims, and/or with the art-well-known multiple-guard-ring structure being incorporated thereinto, so that a semiconductor device with desired and/or optimized device 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). And/or, that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A is cited as being related to a multiple-guard-ring structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898